Exhibit 10.2

 

REVOLVING CREDIT NOTE

 

$30,000,000

 

New York, New York

 

 

April 30, 2010

 

FOR VALUE RECEIVED, LIQUIDITY SERVICES, INC., a corporation organized under the
laws of the State of Delaware (the “Borrower”), promises to pay to the order of
BANK OF AMERICA, N.A., a national banking association, its successors and
assigns (the “Lender”), the principal sum of THIRTY MILLION DOLLARS
($30,000,000) (the “Principal Sum”), or so much thereof as has been or may be
advanced or re-advanced to or for the account of the Borrower pursuant to the
terms and conditions of the Financing Agreement (as hereinafter defined),
together with interest thereon at the rate or rates hereinafter provided, in
accordance with the following:

 

1.                                       Interest.

 

Commencing as of the date hereof and continuing until repayment in full of all
sums due hereunder, the unpaid Principal Sum shall bear interest at a
fluctuating rate of interest per annum equal to the BBA LIBOR Daily Floating
Rate, plus one and one quarter of one percent (1.25%).

 

All interest payable under the terms of this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed.

 

2.                                       Payments and Maturity.

 

The unpaid Principal Sum, together with interest thereon at the rate provided
above, shall be payable as follows:

 

(a)                                  Interest only on the unpaid Principal Sum
shall be due and payable monthly, commencing May 31, 2010, and on the last day
of each month thereafter to maturity; and

 

(b)                                 Unless sooner paid, the unpaid Principal
Sum, together with interest accrued and unpaid thereon, shall be due and payable
in full on the Revolving Credit Expiration Date.

 

The fact that the balance hereunder may be reduced to zero from time to time
pursuant to the Financing Agreement will not affect the continuing validity of
this Note or the Financing Agreement, and the balance may be increased to the
Principal Sum after any such reduction to zero.

 

Borrower hereby authorizes Lender to automatically deduct from Borrower’s
account numbered                      the amount of each payment of principal
(including without limitation the principal payment due on the final maturity
date) and/or interest on the dates such payments become due.  If the funds in
the account are insufficient to cover any payment, Lender shall not be obligated
to advance funds to cover the payment.  At any time and for any reason, Borrower
or Lender may voluntarily terminate automatic payments as provided in this
paragraph.

 

--------------------------------------------------------------------------------


 

3.                                       Default Interest.

 

Upon the occurrence of an Event of Default (as hereinafter defined), the unpaid
Principal Sum shall bear interest thereafter at the Post-Default Rate until such
Event of Default is cured.

 

4.                                       Late Charges.

 

If the Borrower shall fail to make any payment under the terms of this Note
within ten (10) days after the date such payment is due, the Borrower shall pay
to the Lender on demand a late charge equal to two and one half of one percent
(2.50%) of such payment.

 

5.                                       Application and Place of Payments.

 

All payments, made on account of this Note shall be applied first to the payment
of any late charge then due hereunder, second to the payment of accrued and
unpaid interest then due hereunder, and the remainder, if any, shall be applied
to the unpaid Principal Sum.  All payments on account of this Note shall be paid
in lawful money of the United States of America in immediately available funds
during regular business hours of the Lender at its principal office in
Rockville, Maryland or at such other times and places as the Lender may at any
time and from time to time designate in writing to the Borrower.

 

6.                                       Financing Agreement and Other Financing
Documents.

 

This Note is the “Revolving Credit Note” described in a Financing and Security
Agreement of even date herewith by and between the Borrower and the Lender (as
amended, modified, restated, substituted, extended and renewed at any time and
from time to time, the “Financing Agreement”).  The indebtedness evidenced by
this Note is included within the meaning of the term “Obligations” as defined in
the Financing Agreement.  All capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the Financing Agreement.

 

7.                                       Security.

 

This Note is secured as provided in the Financing Agreement.

 

8.                                       Events of Default.

 

The occurrence of any one or more of the following events shall constitute an
event of default (individually, an “Event of Default” and collectively, the
“Events of Default”) under the terms of this Note:

 

(a)                                  The failure of the Borrower to pay to the
Lender when due any and all amounts payable by the Borrower to the Lender under
the terms of this Note; or

 

(b)                                 The occurrence of an Event of Default under
the terms and conditions of any of the other Financing Documents.

 

2

--------------------------------------------------------------------------------


 

9.                                       Remedies.

 

Upon the occurrence of an Event of Default, at the option of the Lender, all
amounts payable by the Borrower to the Lender under the terms of this Note shall
immediately become due and payable by the Borrower to the Lender without notice
to the Borrower or any other Person, and the Lender shall have all of the
rights, powers, and remedies available under the terms of this Note, any of the
other Financing Documents and all applicable laws.  The Borrower and all
endorsers, guarantors, and other parties who may now or in the future be
primarily or secondarily liable for the payment of the indebtedness evidenced by
this Note hereby severally waive presentment, protest and demand, notice of
protest, notice of demand and of dishonor and non-payment of this Note and
expressly agree that this Note or any payment hereunder may be extended from
time to time without in any way affecting the liability of the Borrower,
guarantors and endorsers.

 

10.                                 Expenses.

 

The Borrower promises to pay to the Lender on demand by the Lender all costs and
expenses incurred by the Lender in connection with the collection and
enforcement of this Note, including, without limitation, reasonable attorneys’
fees and expenses and all court costs.

 

11.                                 Notices.

 

Any notice, request, or demand to or upon the Borrower or the Lender shall be
deemed to have been properly given or made when delivered in accordance with
Section 8.1 of the Financing Agreement.

 

12.                                 Miscellaneous.

 

Each right, power, and remedy of the Lender as provided for in this Note or any
of the other Financing Documents, or now or hereafter existing under any
applicable law or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power, or remedy provided for in this Note or any
of the other Financing Documents or now or hereafter existing under any
applicable law, and the exercise or beginning of the exercise by the Lender of
any one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by the Lender of any or all such other rights,
powers, or remedies.  No failure or delay by the Lender to insist upon the
strict performance of any term, condition, covenant, or agreement of this Note
or any of the other Financing Documents, or to exercise any right, power, or
remedy consequent upon a breach thereof, shall constitute a waiver of any such
term, condition, covenant, or agreement or of any such breach, or preclude the
Lender from exercising any such right, power, or remedy at a later time or
times.  By accepting payment after the due date of any amount payable under the
terms of this Note, the Lender shall not be deemed to waive the right either to
require prompt payment when due of all other amounts payable under the terms of
this Note or to declare an Event of Default for the failure to effect such
prompt payment of any such other amount.  No course of dealing or conduct shall
be effective to amend, modify, waive, release, or change any provisions of this
Note.

 

3

--------------------------------------------------------------------------------


 

13.                                 Partial Invalidity.

 

In the event any provision of this Note (or any part of any provision) is held
by a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision (or remaining part of the affected provision) of this Note;
but this Note shall be construed as if such invalid, illegal, or unenforceable
provision (or part thereof) had not been contained in this Note, but only to the
extent it is invalid, illegal, or unenforceable.

 

14.                                 Captions.

 

The captions herein set forth are for convenience only and shall not be deemed
to define, limit, or describe the scope or intent of this Note.

 

15.                                 Applicable Law.

 

The Borrower acknowledges and agrees that this Note shall be governed by the
laws of the State, even though for the convenience and at the request of the
Borrower, this Note may be executed elsewhere.

 

16.                                 Consent to Jurisdiction.

 

The Borrower irrevocably submits to the nonexclusive jurisdiction of the courts
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof over any suit, action, or proceeding arising out of or relating
to this Note or any of the other Financing Documents.  The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection that the Borrower
may now or hereafter have to the laying of venue of any such suit, action, or
proceeding brought in any such court and any claim that any such suit, action,
or proceeding brought in any such court has been brought in an inconvenient
forum.  Final judgment in any such suit, action, or proceeding brought in any
such court shall be conclusive and binding upon the Borrower and may be enforced
in any court in which the Borrower is subject to jurisdiction by a suit upon
such judgment, provided that service of process is effected upon the Borrower as
provided in this Note or as otherwise permitted by applicable law.

 

17.                                 Service of Process.

 

The Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with this Note by the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to the
Borrower.  The Borrower irrevocably agrees that such service shall be deemed in
every respect effective service of process upon the Borrower in any such suit,
action or proceeding, and shall, to the fullest extent permitted by law, be
taken and held to be valid personal service upon the Borrower.  Nothing in this
Section shall affect the right of the Lender to serve process in any manner
otherwise permitted by law or limit the right of the Lender otherwise to bring
proceedings against the Borrower in the courts of any jurisdiction or
jurisdictions.

 

4

--------------------------------------------------------------------------------


 

18.                                 WAIVER OF TRIAL BY JURY.

 

THE BORROWER AND THE LENDER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH THE BORROWER AND THE LENDER MAY BE PARTIES, ARISING OUT OF
OR IN ANY WAY PERTAINING TO (A) THIS NOTE OR (B) THE FINANCING DOCUMENTS.  IT IS
AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS NOTE.

 

THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE BORROWER, AND
THE BORROWER HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE
BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY
WAY MODIFY OR NULLIFY ITS EFFECT.  THE BORROWER FURTHER REPRESENTS THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD
THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized officer as of the date first written above.

 

 

LIQUIDITY SERVICES, INC.

 

 

 

 

 

By:

/s/ James M. Rallo

 

 

Name:

James M. Rallo

 

 

Title:

Chief Financial Officer &

 

 

 

Treasurer

 

[Signature Page to Revolving Credit Note]

 

--------------------------------------------------------------------------------

 